Exhibit 10.4

BRIGGS & STRATTON CORPORATION

Form 10-Q for Quarterly Period Ended December 30, 2007

CLASS B PREFERRED SHARE REDEMPTION AGREEMENT



--------------------------------------------------------------------------------

CLASS B PREFERRED SHARE REDEMPTION AGREEMENT

This Agreement is entered into and to be effective as of November 21, 2007 (the
“Effective Date”) by and between METAL TECHNOLOGIES HOLDING COMPANY, INC., a
Delaware corporation with its principal offices at 1401 S. Grandstaff Drive,
Auburn, IN 46706 (hereinafter “MTHC”), and BRIGGS & STRATTON CORPORATION, a
Wisconsin corporation with its principal offices at 12301 W. Wirth Street,
Wauwatosa, Wisconsin 53222-2110 (hereinafter “B&S” or “Seller”).

RECITALS:

A. B&S owns all of the issued and outstanding Class B Preferred Shares of MTHC
(the “Preferred Shares”), which consist of 45,000 shares with a par value of
$1.00 per share. As holder of the Preferred Shares, B&S has certain special
shareholder rights pursuant to MTHC’s Articles of Incorporation and other
agreements.

B. A long term Supply Agreement (the “Supply Agreement”) exists between B&S, as
buyer, and Metal Technologies, Inc., a wholly-owned subsidiary of MTHC, as the
seller. The Supply Agreement has been contemporaneously re-stated with the
execution of this Agreement, and helps assure B&S of a reliable source for gray
and ductile iron castings in its NAFTA markets, and helps assure MTHC that it or
its subsidiaries or commonly-owned affiliates will be the supplier of a volume
of business that will assist it in fulfilling the financial obligations of this
Agreement.

C. MTI desires to purchase and B&S desires to sell the Preferred Shares on the
terms set forth herein (which purchase and sale are hereinafter referred to as
the “Redemption”).

AGREEMENT

SECTION 1. REDEMPTION OF PREFERRED SHARES

MTHC agrees to redeem from Seller, and Seller agrees to put for redemption to
MTHC, not later than January 31, 2008, forty-five thousand (45,000) shares of
the issued and outstanding Preferred Shares of MTHC, the same being all of the
issued and outstanding Preferred Shares, in accordance with the terms and
conditions of this Agreement.

SECTION 2. PURCHASE PRICE AND TERMS OF PAYMENT

 

  2.1 Purchase Price. The Purchase Price for the Preferred Shares shall be
calculated as follows:

 

  a. the parties stipulate that the value of the Preferred Shares with
accumulated dividends as of June 30, 2007, was $70,547,000.

 

2



--------------------------------------------------------------------------------

  b. On the Closing Date, the increase in the value of the Preferred Shares
since June 30, 2007, shall be determined by multiplying $70,547,000 x 0.08,
thus:

 

   

[

   

]

      number of elapsed days        

$70,547,000 x .08

     X    between June 30, 2007   = Increase in Value      

365

        and the Closing Date                  

This Increase in Value shall be added to $70,547,000 and the total shall be
multiplied by 90% to arrive at the Purchase Price.

 

  c. The Purchase Price shall be apportioned between a payment to redeem the
Preferred Shares and a payment of accrued dividends on such shares as follows:
(i) the 10% discount reflected in (b) above shall be subtracted from $45,000,000
and the result shall be the amount of the Purchase Price that is apportioned to
redeem the Preferred Shares, and (ii) the balance of the Purchase Price shall be
allocated to and paid in respect of all accrued dividends on the Preferred
Shares, including the dividends previously declared but unpaid as of the Closing
Date.

 

  2.2 Terms of Payment. The Purchase Price shall be paid by MTHC in cash by wire
transfer of immediately available funds to B&S’s designated account on the
Closing Date.

 

  2.3 Closing. The Redemption shall take place not later than January 31, 2008,
at 1401 S. Grandstaff Drive, Auburn, Indiana 46706, with the exact date and time
to be agreed by the parties.

 

  2.4 B&S Closing Documents. At the Closing, Seller shall deliver to MTHC the
certificate representing the Preferred Shares, duly endorsed for transfer on the
books of MTHC, together with any other documents necessary in order to transfer
these shares to MTHC.

 

  2.5 MTHC’s Closing Documents. At the Closing, MTHC shall deliver to Seller the
Purchase Price.

 

  2.6 Cancellation of Redeemed Shares. Upon Redemption, the Preferred Shares
will be cancelled and not reissued.

SECTION 3. RESTRICTIONS PENDING REDEMPTION

Until the final payment of the Purchase Price to Seller, MTHC shall not, without
the prior written consent of Seller:

 

  3.1 Dividends. Declare or pay any dividend on its Common Shares, in cash or
otherwise; redeem, retire, purchase, or otherwise acquire any other shares of
its capital stock now or hereafter outstanding; or create, incur, assume, or
suffer any lien, pledge, mortgage, or other encumbrance or attachment of any
kind on any of its property or assets, directly or indirectly, in favor of its
shareholders or any one or more of them.

 

3



--------------------------------------------------------------------------------

  3.2 Fundamental Change, Etc. Allow or undergo a Change of Ownership,
Fundamental Change, Public Offering, an issue of additional shares of the
Company, Liquidation, Dissolution, or Winding-up. Capitalized terms in this
Section 3.2 refer to those terms as defined and used in MTHC’s current Articles
of Incorporation.

SECTION 4. RESIGNATION AND TERMINATION OF CERTAIN B&S RIGHTS

Upon payment of the Redemption Price:

 

  4.1. Resignation of B&S Directors. Seller shall cause the Directors it has
elected to the Boards of Directors of MTHC and of Metal Technologies, Inc. to
resign as such directors and as members of any committee of said Boards.

 

  4.2. Preferred Share Rights. All rights pertaining to the Preferred Shares
shall terminate.

SECTION 5. 2008 SUPPLY AGREEMENT

Seller and Buyer are executing an amendment to the 2004 Supply Agreement, in the
form attached hereto as Exhibit A (the “2008 Supply Agreement”),
contemporaneously with the execution of this Agreement. The 2008 Supply
Agreement shall become effective in accordance with its terms upon completion of
the Redemption.

SECTION 6. REPRESENTATIONS AND WARRANTIES

 

  6.1. Seller’s Representations and Warranties. Seller represents and warrants
that Seller is now and will be at the Closing the owner, free and clear of all
encumbrances, of the Preferred Shares, excepting only the restrictions placed on
the Preferred Shares by MTHC’s Articles of Incorporation, and that Seller has
the valid right to sell and transfer the same.

 

  6.2. MTHC’s Representations and Warranties. MTHC represents and warrants that
the execution and delivery of this Agreement has been duly authorized by the
proper corporate action and that the obligations of MTHC incurred under this
Agreement constitute valid, binding, and enforceable obligations of MTHC in
accordance with their terms.

 

  6.3. Survival of Representations and Warranties. All representations and
warranties made under this Agreement shall survive the closing and delivery of
the Preferred Shares by Seller to MTHC.

SECTION 7. MISCELLANEOUS PROVISIONS

This Agreement is subject to the following further provisions:

 

  7.1. Binding Effect. The provisions of this Agreement shall be binding upon
and inure to the benefit of the heirs, personal representatives, successors, and
assigns of the parties.

 

4



--------------------------------------------------------------------------------

  7.2. Notice. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing and shall be mailed by certified
mail, return receipt requested, postage prepaid, addressed to the parties at the
addresses shown in the records of MTHC. All notices and other communications
shall be deemed to be given at the expiration of three days after the date of
mailing. The address of a party to which notices or other communications shall
be mailed may be changed from time to time by giving written notice to the other
parties.

 

  7.3. Waiver. No waiver of any provision of this Agreement shall be deemed, or
shall constitute, a waiver of any other provision, whether or not similar, nor
shall any waiver constitute a continuing waiver. No waiver shall be binding
unless executed in writing by the party making the waiver.

 

  7.4. Applicable Law and Jurisdiction. This Agreement shall be governed by and
shall be construed in accordance with the laws of the state of Delaware without
regard to principles of conflict of law and shall be subject to the sole
jurisdiction of Indiana state courts located in DeKalb County, Indiana or the
United States District Court having preferred venue over actions arising solely
within said county.

 

  7.5. Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to its subject matter, and it supersedes all prior
contemporaneous agreements, representations, and understandings of the parties.
No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all parties.

Executed as of the date first above written.

 

MTHC     B&S

 

   

 

By: Rick L. James

    By: Thomas R. Savage Chairman/CEO     Senior Vice President

 

5



--------------------------------------------------------------------------------

STATE OF INDIANA

   )       )    SS: COUNTY OF DEKALB    )   

Before me, the undersigned, a Notary Public in and for said County and State,
this 21st day of November, 2007, personally appeared Rick L. James, Chairman/CEO
of Metal Technologies Holding Company, Inc. and acknowledged the execution of
the foregoing document as his free and voluntary act on behalf of said
corporation and affirmed, under the penalty of perjury, that the statements
contained therein are true to the best of his knowledge and belief. In witness
whereof, I have hereunto subscribed my name and affixed my official seal.

 

  

 

   Sheryl A. Lusher, Notary Public

My Commission Expires: 10/25/2014

   Residing In DeKalb County, Indiana

 

6



--------------------------------------------------------------------------------

STATE OF WISCONSIN

   )       )    SS: COUNTY OF MILWAUKEE    )   

Before me, the undersigned, a Notary Public in and for said County and State,
this 27th day of November, 2007, personally appeared Thomas Savage, Senior Vice
President, Briggs & Stratton Corporation and acknowledged the execution of the
foregoing document on behalf of said corporation as his free and voluntary act
and affirmed, under the penalty of perjury, that the statements contained
therein are true to the best of his knowledge and belief. In witness whereof, I
have hereunto subscribed my name and affixed my official seal.

 

  

 

   Robert F. Heath, Notary Public My Commission Expires: 11/01/2009    Residing
In Milwaukee County, Wisconsin

 

7